GRAham, Judge,
delivered the opinion of the court:
This is a suit to recover damages claimed in connection with a contract for the construction of the battleship New Jersey. The facts in connection with the construction of this battleship and the principles of law which should control the decision of the case are the same as in the case of Fore River Shipbuilding Go. v. United States, No. 30224, this day decided, ante, p. 307. It is only necessary to deal with the matter of the amount of damages which the plaintiff is entitled to recover on account of failure of the Government to deliver armor and ordnance in proper time. The *328court has found (Finding XYI) the amount of damages to be $59,166.32, and judgment should be entered for this amount in favor of the plaintiff. It is so ordered.
Hay, Judge; Booth, Judge; and Campbell, Chief Justice, concur.